71 So. 3d 230 (2011)
Mark T. JOHNSTON, Jr., Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, AGENCY FOR WORKFORCE INNOVATION and Point Break Surveying, LLC, Appellees.
No. 1D10-5512.
District Court of Appeal of Florida, First District.
October 6, 2011.
Mark T. Johnston, Jr., pro se, Appellant.
A. Robert Whaley, General Counsel, and Louis A. Gutierrez, Assistant General Counsel, Tallahassee, for Appellee Florida Unemployment Appeals Commission.
PER CURIAM.
Having considered the appellant's responses to the Court's order of June 16, 2011, the appeal is hereby DISMISSED. The appellant's notice of appeal failed to timely invoke the Court's jurisdiction to review the final administrative order rendered on October 31, 2008. Fla. R.App. P. 9.110(c). Further, the agency order on the appellant's petition to vacate the 2008 final order has not been rendered by the agency. See Fla. R.App. P. 9.020(h). Therefore, the appeal from the September 20, 2010, administrative order is premature. See generally Students for Online Voting v. Machen, 24 So. 3d 1273 (Fla. 1st DCA 2009) (noting earlier appeal had been dismissed as premature because it had not been rendered). This dismissal is without prejudice to the appellant's right to seek relief from the lower tribunal or to bring a timely appeal once the agency renders a decision on the petition to vacate. See Johnson v. Terry Hunt Constr. Co., 878 So. 2d 1282 (Fla. 1st DCA 2004) (noting the inherent power of an administrative tribunal to correct its own errors in its orders).
WOLF, LEWIS, and ROWE, JJ., concur.